Citation Nr: 1212960	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for right knee arthritis.

2.  Entitlement to an increased rating greater than 20 percent for torn meniscus of the right knee, status post surgical repair.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1991 to March 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that proceeding has been associated with the claims file.

Initially, the Board notes that only the issue of entitlement to an increased rating greater than 10 percent for arthritis of the right knee has been certified to the Board by the RO.  As correctly explained by the RO in the October 2008 rating decision, the 20 percent rating assigned under Diagnostic Code 5258 for torn meniscus of the right knee, status post surgical repair, was the maximum rating possible under that diagnostic code.  The above notwithstanding, in light of the Veteran's continued complaints of multiple symptoms and problems regarding his right knee and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), as discussed during the November 2011 Board hearing, the Board will consider both service-connected right knee disabilities to have been properly and timely appealed and, as such, the issues have been expanded as listed above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking increased ratings for his separately rated right knee disabilities, 10 percent for arthritis under Diagnostic Codes 5010-5003 and 20 percent for a torn meniscus, status post surgical repair under Diagnostic Code 5258.  After a complete review of the claims file, the Board concludes that a remand is necessary prior to adjudication of these claims.

The Board notes that during the November 2011 Board hearing the Veteran contended that his right knee problems had increased in severity since the most recent September 2008 VA examination.  Of particular note, the Veteran indicated that his instability of the right knee had increased in severity and that over the years he had fallen at least 20 times and that he wore a brace daily for the knee.  In support of his claim, the Veteran also submitted a December 2011 letter from his private physician, a Dr. Brumberger, who noted peripatellar inflammation on examination.  The letter also noted the Veteran's reports of giving out of the right knee 3 times per week, as well as buckling of the knee.  The physician, however, did not indicate any objective findings of instability or other findings on examination, other than the noted peripatellar inflammation.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the Veteran's contentions and the December 2011 physician letter noting worsening complaints but without any notation of objective findings on examination or testing, the above right knee claims must be remanded in order to afford the Veteran a VA examination to determine the current severity of these disabilities.

In addition, the December 2011 physician letter indicated that additional testing and treatment would be undertaken, to include x-rays and MRI of the right knee.  The Veteran should be contacted to afford him the opportunity to provide such treatment records directly or authorize VA to seek such records directly from his physician.  The RO should also take the opportunity to obtain relevant VA outpatient treatment records from August 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran's right knee disabilities from all appropriate VA facilities from August 2008 to the present.  Any negative responses should be documented in the file and the Veteran must be afforded an opportunity to provide such medical records.

2.  Request that the Veteran provide relevant contact information and release form authorization for Dr. Brumberger for all treatment records from December 2011 to the present.  In the alternative, the Veteran should be notified that he may provide the private treatment records to VA directly.  All records obtained or any responses received should be associated with the claims file.

3.  After the above is completed and the evidence obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his right knee disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  In particular, examination should include all appropriate testing of the right knee for objective evidence of instability.  In that regard, the examiner is to consider the Veteran's daily use of a right knee brace and his reports of over 20 falls associated with giving out of the right knee, as well as any additional information provided by the Veteran at the time of examination.  The complete claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.  Any and all opinions must be accompanied by a complete rationale.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


